Citation Nr: 1739224	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she is entitled to nonservice-connected pension benefits.  However, a remand is required for additional development.

Specifically, all eligible veterans (i.e., those who meet the service and income requirements) who are unable to secure and follow a substantially gainful occupation by reason of disabilities likely to be permanent are to be rated as permanently and totally disabled.  38 C.F.R. § 4.17 (2016).  For purposes of pension, the percentage requirements of 38 C.F.R. § 4.16(a) (2016) must be met.  Those requirements are that, if there is only one disability, this disability must be rated 60 percent or more, and if there are two or more disabilities, there must be at least one rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Further, all veterans who fail to meet the percentage standards, but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager for consideration on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2) (2016); 38 C.F.R. § 4.17(b).

In this case, the Veteran has asserted that she is unemployable due several disabilities, to include a psychiatric disorder, fibromyalgia, hypertension, and hypothyroidism.  Further, the record also indicates that the Veteran has a diagnosis of allergic rhinitis, irritable bowel syndrome, and gastroesophageal reflux disease that causes significant impairment with the Veteran's activities of daily living.  However, these disabilities were never considered by the RO.  Moreover, the Veteran has provided additional evidence from her medical treatment provider indicating that she is unable to work due to her nonservice-connected disabilities, and this evidence has not been considered by the RO.  As such, on remand the AOJ should consider any new evidence of record, and evaluate the Veteran's additional nonservice-connected disabilities and their impact on the Veteran's employability.  

Additionally, the Veteran was never provided with a VA examination to determine the severity of her nonservice-connected disabilities and the degree to which the Veteran's claimed conditions affect her employability.  As such, the Board is unable to determine if the Veteran, while failing to meet the percentage standards, meets the basic entitlement criteria and is unemployable, therefore warranting referral of the case to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321 (b)(2).  See 38 C.F.R. § 4.17(b).  Therefore, on remand, the AOJ should make a determination as to whether referral is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all treatment records from the VA Medical Center in Pittsburgh, Pennsylvania since July 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her claimed disabilities, to include a psychiatric disorder, fibromyalgia, hypertension, and hypothyroidism, allergic rhinitis, irritable bowel syndrome, and gastroesophageal reflux disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is also asked to comment on the impact of the Veteran's nonservice-connected disabilities on her employment and activities of daily life. 

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing these actions, the AOJ should evaluated any new evidence added to the claims file since the January 2017 statement of the case, including the April 2017 letter from the Veteran's medical provider regarding her inability to work due to her nonservice-connected disabilities.  Further, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs, to include referral for consideration of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(2), if appropriate. 

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's nonservice-connection pension claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




